DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1 – 3 were amended.  Claims 4 – 20 are new.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9 April 2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. 
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
As noted in the prior Office Action, claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of copending Application No. 16/691164, claims 1 – 4 of copending Application No. 16/691385, and claims 1 – 3 of copending Application No. 16/691392. 
A further review in view of Applicant’s amendments extends this list to claim 13 of copending Application No. 15/97334, claims 60, 65, and 74 copending Application 16/185606, claims 1 – 11 of copending Application 16/458059, and claims 9 and 10 of copending application 16/685012.
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims include similar element/steps other than an intended field of use and some non-overlapping difference in target systems.  The following analysis shows the basis for the provisional rejection.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A system for self-organizing collection and storage of data collection in an industrial environment, the system comprising: 
	a self-propelled mobile data collector for handling a plurality of sensor inputs from sensors in the industrial environment;
wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode, or a health status of at least one target system; and
a self-organizing system for self-organizing at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs, or (iii) a selection operation of the plurality of sensor inputs, wherein the self-organizing system organizes a swarm of self-propelled mobile data collectors to collect data from a plurality of target systems in the industrial environment.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “a self-organizing system for self-organizing at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs, and (iii) a selection operation of the plurality of sensor inputs”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and mental processes.  For example, “self-organizing” in the context of this claim encompasses the user of the system manually selecting what data items from a given sensor, or set of sensors, should be stored to a persistent media, such as a hard drive.  As another example, “self-organizing … a storage 
This judicial exception is not integrated into a practical application. In particular, the claims recite “an industrial environment”.  This is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  According to MPEP 2106.05(h), these amount to a field of use limitation, as “the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed”.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “self-propelled mobile data collector” is recited at a high level of abstraction that is insufficient to constrain the identified abstract idea to a particular machine.  In addition to the census taker discussed above, this also reads on a mail delivery pickup route or a telephone polling operation, as well as the Castillo-Effen reference discussed below.  The element of “handling a plurality of 
When considered individually and as an ordered combination, these elements are not sufficient to amount to “significantly more” than the identified abstract idea, either.  The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 includes the element/step “a self-organizing system for self-organizing at least one of a storage operation of the data, a data collection operation of the sensors that provide the plurality of sensor inputs, or a selection operation of the plurality of sensor inputs”.  Claim 2 also includes the element/step “wherein the self-organizing system generates a storage specification for organizing storage of the data”.  It is unclear what claim 2 as always selecting “a storage operation of the data” as one of the elements in the list.

Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 2017/0332049 (hereinafter 'Zhang') in view of Castillo-Effen et al., US 2017/0329307 (hereinafter 'Castillo-Effen').

claim 1: Zhang teaches a system for self-organizing collection and storage of data collection ([0011]: a self-organized intelligent wireless network), the system comprising:
a data collector for handling a plurality of sensor inputs from sensors ([0025]: The simple node 101 contains at least two sensors to collect different environmental data, such as motion, sound, temperature, vibration, etc. Either proactively or when requested, the simple node 101 may transfer locally collected data to the controller node 103);
wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode, or a health status of at least one target system ([0029]: Sensors such as sensors 208, 209 collect physical environmental variables (e.g., temperature, motion, or sound). If triggered by local environment changes or requested by a controller node (e.g., node 103 in FIG. 1), the MCU 211 may transfer collected data and/or pre-processed data in packages to the controller node via the IoT RF module 204); and
a self-organizing system for self-organizing ([0043]: a self-organized sensor network with multiple wireless communication channels and hybrid sensors for surveillance applications) at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs ([0043]: enables a balance to be struck between low-power monitoring and on-demand high-speed data transferring), and (iii) a selection operation of the plurality of sensor inputs ([0033]: There is at least one low-power sensor, that can operate without stop for more than 1 year without changing battery (such as a PIR), inside a complex node 300), wherein the self-organizing system organizes a swarm of mobile data collectors to collect data from a plurality of target systems ([0023]: a wireless intelligent sensor network 100, which contains one or more simple nodes 101, one or more complex nodes 102, and one or more controller nodes 103).

Zhang is silent with respect to 
an industrial environment; and
a self-propelled mobile data collector.

Castillo-Effen teaches 
an industrial environment ([0017]: such assets may be generally discrete or limited in their extent (e.g., a vehicle such as a plane, helicopter, ship, submersible, space launch vehicle, satellite, locomotive, and so forth) or may be geographically distributed (e.g., a road or rail track, a port or airport, a pipeline or electrical infrastructure, a power generation facility or manufacturing plant, and so forth)); and
a self-propelled mobile data collector ([0028]: robotic system 10 may include a fleet of robots, such as drones (capable of autonomous movement in one-, two-, or three-dimensions).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to [0017])”, as known in the art. 

Regarding claim 3: Zhang teaches a method for self-organizing collection and storage of data collection ([0011]: a self-organized intelligent wireless network), the method comprising:
a data collector ([0025]: simple node 101);
handling, with the data collector, a plurality of sensor inputs from sensors ([0025]: The simple node 101 contains at least two sensors to collect different environmental data, such as motion, sound, temperature, vibration, etc. Either proactively or when requested, the simple node 101 may transfer locally collected data to the controller node 103);
sensing, with the plurality of sensor inputs, at least one of an operational mode, a fault mode, or a health status of at least one target system ([0029]: Sensors such as sensors 208, 209 collect physical environmental variables (e.g., temperature, motion, or sound). If triggered by local environment changes or requested by a controller node (e.g., node 103 in FIG. 1), the MCU 211 may transfer collected data and/or pre-processed data in packages to the controller node via the IoT RF module 204);
self-organizing, with a self-organizing system ([0043]: a self-organized sensor network with multiple wireless communication channels and hybrid sensors for surveillance applications), at least one of (i) a storage operation of the data, (ii) a data [0043]: enables a balance to be struck between low-power monitoring and on-demand high-speed data transferring), or (iii) a selection operation of the plurality of sensor inputs ([0033]: There is at least one low-power sensor, that can operate without stop for more than 1 year without changing battery (such as a PIR), inside a complex node 300); and
organizing, with the self-organizing system, a swarm data collectors to collect data from a plurality of target systems in the industrial environment ([0023]: a wireless intelligent sensor network 100, which contains one or more simple nodes 101, one or more complex nodes 102, and one or more controller nodes 103).

Zhang is silent with respect to 
an industrial environment;
operating a self-propelled mobile data collector;

Castillo-Effen teaches 
an industrial environment ([0017]: such assets may be generally discrete or limited in their extent (e.g., a vehicle such as a plane, helicopter, ship, submersible, space launch vehicle, satellite, locomotive, and so forth) or may be geographically distributed (e.g., a road or rail track, a port or airport, a pipeline or electrical infrastructure, a power generation facility or manufacturing plant, and so forth)); and
[0028]: robotic system 10 may include a fleet of robots, such as drones (capable of autonomous movement in one-, two-, or three-dimensions).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art. 

Regarding claim 4: Zhang in view of Castillo-Effen teaches the system of claim 1, as discussed above.
Zhang is silent with respect to wherein 
the swarm of self-propelled mobile data collectors includes the self-propelled mobile data collector.

Castillo-Effen teaches
the swarm of self-propelled mobile data collectors includes the self-propelled mobile data collector ([0029]: the RGB drones 14, 16, and 18 may move with respect to the asset 12 to receive signal(s) from the RGB sensors indicating the characteristics of the asset 12. That is, the drones 14, 16, and 18 may fly in an at least partially autonomous manner).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art. 

Regarding claim 5: Zhang in view of Castillo-Effen teaches the system of claim 1, as discussed above.
Zhang is silent with respect to wherein
the self-propelled mobile data collector is structured to receive a portion of the plurality of sensor inputs while moving between multiple locations in proximity to an observed component of the target system.

Castillo-Effen teaches
the self-propelled mobile data collector is structured to receive a portion of the plurality of sensor inputs while moving between multiple locations in proximity to an observed component of the target system ([0029]: the instructions may instruct each of the RGB drones 14, 16, and 18 to capture images at regular intervals in a flight path with respect to the asset 12 with or without continuous communication and instruction from a separate controller (e.g., a centralized controller).



Regarding claim 6: Zhang in view of Castillo-Effen teaches the system of claim 1, as discussed above.
Zhang is silent with respect to wherein the swarm of self-propelled mobile data collectors includes at least one self-propelled mobile data collector disposed on at least one of:
a robotic system; a drone system; or a submersible system.

Castillo-Effen teaches wherein the swarm of self-propelled mobile data collectors includes at least one self-propelled mobile data collector disposed on at least one of:
a robotic system ([0028]: a robotic system 10 that manages health of an asset 12); a drone system ([0028]: drones (capable of autonomous movement in one-, two-, or three-dimensions));  or a submersible system.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using devices designed for self-controlled movement, to “facilitate one or both of health monitoring of the asset and [0017])”, as known in the art. 
 
Regarding claim 7: Zhang in view of Castillo-Effen teaches the system of claim 1, as discussed above.
Zhang is silent with respect to wherein
the self-organizing system organizes the swarm of self-propelled mobile data collectors by determining a location and a position of each of the swarm of self-propelled mobile data collectors.

Castillo-Effen teaches
the self-organizing system organizes the swarm of self-propelled mobile data collectors by determining a location ([0046]: the processor 60 may determine a time, schedule, or location at which to perform the inspection, maintenance, or repair, based on the digital representation) and a position of each of the swarm of self-propelled mobile data collectors ([0050]: the processor 60 may assign tasks based on the location on the asset 12 to be inspected and the robot available).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or [0017])”, as known in the art.

Regarding claim 8: Zhang in view of Castillo-Effen teaches the system of claim 1, as discussed above.
Zhang is silent with respect to further comprising 
a processor structured to generate an alert based on the plurality of sensor inputs.

Castillo-Effen teaches
a processor structured to generate an alert based on the plurality of sensor inputs ([0056]: the controller 50 may send signal(s) to the display 130 to display data related to the defect 121 to inform an operator).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 16: Zhang in view of Castillo-Effen teaches the method of claim 3, as discussed above.

the self-propelled mobile data collector is structured to receive a portion of the plurality of sensor inputs by moving to multiple locations.

Castillo-Effen teaches
the self-propelled mobile data collector is structured to receive a portion of the plurality of sensor inputs by moving to multiple locations ([0029]: the instructions may instruct each of the RGB drones 14, 16, and 18 to capture images at regular intervals in a flight path with respect to the asset 12 with or without continuous communication and instruction from a separate controller (e.g., a centralized controller).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to collect a series of sensor readings from different points in space around the item being monitored, to create a more detailed data set about the item. 

Regarding claim 17: Zhang in view of Castillo-Effen teaches the method of claim 3, as discussed above.
Zhang is silent with respect to further comprising 
generating an alert based on the plurality of sensor inputs.

Castillo-Effen teaches
[0056]: the controller 50 may send signal(s) to the display 130 to display data related to the defect 121 to inform an operator).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 18: Zhang in view of Castillo-Effen teaches the method of claim 3, as discussed above.
Zhang is silent with respect to further comprising 
generating, with the self-organizing system, a storage specification for organizing storage of the data, wherein the storage specification specifies data for local storage using an aggregated plurality of memory devices of the swarm of self-propelled mobile data collectors.

Castillo-Effen teaches 
generating, with the self-organizing system, a storage specification for organizing storage of the data  ([0021]: The processor may determine a plan to monitor the asset. … the processor may adjust (e.g., revise) the plan based on the data received from the sensors related to the asset. For example, the plan may be adjusted based on acquired data indicative of a potential defect of the asset), wherein the storage specification specifies data for local storage using an aggregated plurality of memory devices of the swarm of self-propelled mobile data collectors ([0034]: The storage device(s) may store data (e.g., planned flight paths, sensor data, etc.), the model of the asset used for health management, instructions (e.g., software or firmware for controlling the vehicle, etc.), and any other suitable data), where the Examiner interprets the acquisition of data by the processor from stored sensor data as part of a specification of where the data should be stored.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of McLaughlin in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art. 

Regarding claim 19: Zhang in view of Castillo-Effen teaches the method of claim 3, as discussed above.
Zhang is silent with respect to further comprising 
adapting, with the self-organizing system, the swarm in response to an anticipated state of the industrial environment.


adapting, with the self-organizing system, the swarm in response to an anticipated state of the industrial environment ([0046]: processor 60 may perform an inspection based on the digital representation that indicates a prediction of a condition of the asset).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to prepare the inspection system to focus on a component of the system given a current estimation of the health of the component or the overall system, as known in the art.


Claims 2 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of McLaughlin et al., US 2017/0163436 (hereinafter 'McLaughlin').in view of Castillo-Effen.

Regarding claim 2: Zhang teaches a system for self-organizing collection and storage of data collection ([0011]: a self-organized intelligent wireless network) in an energy source extraction environment, the system comprising:
	a data collector for handling a plurality of sensor inputs from sensors ([0025]: The simple node 101 contains at least two sensors to collect different environmental data, such as motion, sound, temperature, vibration, etc. Either proactively or when requested, the simple node 101 may transfer locally collected data to the controller node 103);
wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode and a health status of at least one target system ([0029]: Sensors such as sensors 208, 209 collect physical environmental variables (e.g., temperature, motion, or sound). If triggered by local environment changes or requested by a controller node (e.g., node 103 in FIG. 1), the MCU 211 may transfer collected data and/or pre-processed data in packages to the controller node via the IoT RF module 204); and
a self-organizing system for self-organizing ([0043]: a self-organized sensor network with multiple wireless communication channels and hybrid sensors for surveillance applications) at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs ([0043]: enables a balance to be struck between low-power monitoring and on-demand high-speed data transferring), and (iii) a selection operation of the plurality of sensor inputs ([0033]: There is at least one low-power sensor, that can operate without stop for more than 1 year without changing battery (such as a PIR), inside a complex node 300).

Zhang is silent with respect to 
an energy source extraction environment;
a self-propelled mobile data collector;

a data collector for handling a plurality of sensor inputs from sensors in the energy source extraction environment; and 
wherein the target system is at least one of a hauling system, a lifting system, a drilling system, a mining system, a digging system, a boring system, a material handling system, a conveyor system, a pipeline system, a wastewater treatment system, and a fluid pumping system,
wherein the self-organizing system generates a storage specification for organizing the storage of the data, the storage specification specifying data for local storage in the energy source extraction  environment and specifying data for streaming via a network connection.

McLaughlin teaches 
an energy source extraction environment ([0035]: pipelines, tank farms, well heads in oil fields, and the like);
a system for self-organizing collection and storage of data collection in an energy source extraction environment ([0034] The IoT edge appliance 160 includes a DSA that is platform independent and includes a global data access (GDA) data scheme that is configured for periodic and asynchronous data access as well as alarms and events);
a data collector for handling a plurality of sensor inputs from sensors ([0015]: the sensors 102a could measure a wide variety of characteristics in the process system, such as temperature, pressure, or flow rate) in the energy source extraction environment ([0049]: the IoT edge appliance 160 is part of a SCADA system and controls a collection of distributed solutions (such as pipelines, tank farms, well heads in oil fields, and the like)); and
wherein the target system is at least one of a hauling system, a lifting system, a drilling system, a mining system, a digging system, a boring system, a material handling system, a conveyor system, a pipeline system, a wastewater treatment system, and a fluid pumping system ([0035]: pipelines, tank farms, well heads in oil fields, and the like).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of McLaughlin to enable application of a self-organized system of distributed sensors to a known system of “industrial process control and automation ([0014])” in order to obtain the predictable result of a self-organized process-control and automation system. 

Castillo-Effen teaches 
a self-propelled mobile data collector ([0028]: robotic system 10 may include a fleet of robots, such as drones (capable of autonomous movement in one-, two-, or three-dimensions); and 
wherein the self-organizing system generates a storage specification for organizing the storage of the data ([0021]: The processor may determine a plan to monitor the asset. … the processor may adjust (e.g., revise) the plan based on the data received from the sensors related to the asset. For example, the plan may be adjusted based on acquired data indicative of a potential defect of the asset), the storage specification specifying data for local storage in the energy source extraction environment and specifying data for streaming via a network connection ([0034]: The storage device(s) may store data (e.g., planned flight paths, sensor data, etc.), the model of the asset used for health management, instructions (e.g., software or firmware for controlling the vehicle, etc.), and any other suitable data), where the Examiner interprets the acquisition of data by the processor from stored sensor data as part of a specification of where the data should be stored.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of McLaughlin in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art. 

Regarding claim 11: Zhang in view of McLaughlin in view of Castillo-Effen teaches the system of claim 2, as discussed above.
Zhang in view of McLaughlin is silent with respect to wherein 
the self-propelled mobile data collector is structured to receive a portion of the plurality of sensor inputs by moving to multiple locations.


the self-propelled mobile data collector is structured to receive a portion of the plurality of sensor inputs by moving to multiple locations ([0029]: the instructions may instruct each of the RGB drones 14, 16, and 18 to capture images at regular intervals in a flight path with respect to the asset 12 with or without continuous communication and instruction from a separate controller (e.g., a centralized controller).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of McLaughlin in view of Castillo-Effen to collect a series of sensor readings from different points in space around the item being monitored, to create a more detailed data set about the item. 

Regarding claim 12: Zhang in view of McLaughlin in view of Castillo-Effen teaches the system of claim 2, as discussed above.
Zhang in view of McLaughlin is silent with respect to wherein 
the system further comprises a swarm of self-propelled mobile data collectors including the self-propelled mobile data collector.

Castillo-Effen teaches
the system further comprises a swarm of self-propelled mobile data collectors including the self-propelled mobile data collector ([0029]: the RGB drones 14, 16, and 18 may move with respect to the asset 12 to receive signal(s) from the RGB sensors indicating the characteristics of the asset 12. That is, the drones 14, 16, and 18 may fly in an at least partially autonomous manner).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art. 

Regarding claim 13: Zhang in view of McLaughlin in view of Castillo-Effen teaches the system of claim 12, as discussed above.
Zhang in view of McLaughlin is silent with respect to wherein 
the storage specification specifies data for local storage using a plurality of memory devices of the swarm of self-propelled mobile data collectors.

Castillo-Effen teaches 
the storage specification specifies data for local storage using a plurality of memory devices of the swarm of self-propelled mobile data collectors ([0034]: The storage device(s) may store data (e.g., planned flight paths, sensor data, etc.), the model of the asset used for health management, instructions (e.g., software or firmware for controlling the vehicle, etc.), and any other suitable data), where the 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of McLaughlin in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art. 

Regarding claim 14: Zhang in view of McLaughlin in view of Castillo-Effen teaches the system of claim 12, as discussed above.
Zhang in view of McLaughlin is silent with respect to wherein
the self-organizing system organizes the swarm of self-propelled mobile data collectors by determining a location and a position of each of the swarm of self-propelled mobile data collectors.

Castillo-Effen teaches
the self-organizing system organizes the swarm of self-propelled mobile data collectors by determining a location ([0046]: the processor 60 may determine a time, schedule, or location at which to perform the inspection, maintenance, or repair, based on the digital representation) and a position of each of the swarm of self-[0050]: the processor 60 may assign tasks based on the location on the asset 12 to be inspected and the robot available).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 15: Zhang in view of McLaughlin in view of Castillo-Effen teaches the system of claim 2, as discussed above
Zhang in view of McLaughlin is silent with respect to further comprising 
a processor structured to generate an alert based on the plurality of sensor inputs.

Castillo-Effen teaches
a processor structured to generate an alert based on the plurality of sensor inputs ([0056]: the controller 50 may send signal(s) to the display 130 to display data related to the defect 121 to inform an operator).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of McLaughlin in [0017])”, as known in the art.


Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Castillo-Effen in view of McLaughlin.

Regarding claim 9: Zhang in view of Castillo-Effen teaches the system of claim 1, as discussed above.
Zhang in view of Castillo-Effen is silent with respect to wherein 
the target system is a least one of a hauling system, a lifting system, a drilling system, a mining system, a digging system, a boring system, a material handling system, a conveyor system, a pipeline system, a wastewater treatment system, or a fluid pumping system.

McLaughlin teaches 
the target system is a least one of a hauling system, a lifting system, a drilling system, a mining system, a digging system, a boring system, a material handling system, a conveyor system, a pipeline system, a wastewater treatment system, or a fluid pumping system ([0035]: pipelines, tank farms, well heads in oil fields, and the like).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen in view of McLaughlin to enable application of a self-organized system of distributed sensors to a known system of “industrial process control and automation ([0014])” in order to obtain the predictable result of a self-organized process-control and automation system. 

Regarding claim 10: Zhang in view of Castillo-Effen teaches the system of claim 1, as discussed above.
Zhang in view of Castillo-Effen is silent with respect to wherein 
the industrial environment comprises an energy source extraction environment.

McLaughlin teaches
the industrial environment comprises an energy source extraction environment ([0035]: pipelines, tank farms, well heads in oil fields, and the like).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen in view of McLaughlin to enable application of a self-organized system of distributed sensors to a known system of “industrial process control and automation ([0014])” in order to obtain the predictable result of a self-organized process-control and automation system. 

Regarding claim 20: Zhang in view of Castillo-Effen teaches the method of claim 3, as discussed above.
Zhang in view of Castillo-Effen is silent with respect to wherein 
the industrial environment comprises at least one of: a coal mining environment; a metal mining environment; a mineral mining environment; or an oil drilling environment.

McLaughlin teaches
the industrial environment comprises at least one of: a coal mining environment; a metal mining environment; a mineral mining environment; or an oil drilling environment ([0035]: pipelines, tank farms, well heads in oil fields, and the like).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Castillo-Effen in view of McLaughlin to enable application of a self-organized system of distributed sensors to a known system of “industrial process control and automation ([0014])” in order to obtain the predictable result of a self-organized process-control and automation system. 


Response to Arguments
35 USC §112 

Applicant’s amendments with respect to claim 3 has been fully considered and resolve the issues of indefiniteness.  The rejection of 9 November 2020 has been withdrawn. 

35 USC §101 
Applicant's arguments filed 9 April 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 12): independent claims 1, 2, 3, and 4 do not recite a mathematical concept as they, at best, merely involve a mathematical concept. In particular, Applicant notes the current claims are devoid of mathematical equations.
Examiner submits that the claims as amended include both mathematical and mental concepts.  The organization of data collection and the organization of data storage both incorporate any number of mathematical operations, for example sorting and ranking data.  These steps are also similar to well-understood techniques of organizing data received from systems as diverse as a shipping and receiving center, a library, or a battlefield.
In stark contrast, independent claims 1-3 positively recite a self-propelled mobile data collector and a self-organizing system, which are additional elements that go beyond mere arrangement of data.
Examiner submits that the “self-propelled mobile data collector” is an additional element that is recited at a high level of abstraction, and therefore not sufficient to constraint the application of the identified abstract idea.  The “self-organizing system” is identified as part of the abstract idea, as the organization of data is a series of mathematical steps necessary to determine what to do with the provided data.  As part of the abstract idea, it does not contribute as an element sufficient to amount to “significantly more” than the abstract idea.
Applicant argues (see page 15): the recitations of independent claims 1-3 demonstrate an improvement to the art of data collection … embodiments of the self-organizing system, in accordance with independent claim 1, organize a swarm of self-propelled mobile data collectors, which removes the need for a human to manually configure multiple sensors. Applicant respectfully submits that a human is also not capable of configuring multiple sensors in a dynamic collection environment fast enough to keep up with changes in the environment and/or system components. Further still, embodiments of the self-organizing system, in accordance with independent claim 2, generate a storage specification for organizing storage of data and specify data for streaming via a network connection, which removes the need for batches on tape and/or hard drives to be transported to a central office.

Applicant argues (see page 15): self-propelled mobile data collectors improve the art of data collection by mitigating and/or removing the need for manual collection of data by a human. Additionally, automated data collection by self-propelled mobile data collectors, as recited by amended independent claims 1-3, also provides for the collected data to be analyzed to determine if alerts should be generated
Examiner submits that the all utility patent applications are directed to solving a technological problem.  The instant claims have been analyzed using the two-step process outlined by the court in Alice, and current office guidance, and found to be directed to an abstract idea without “significantly more”.  All of the advantages of the argued technological solution are part of the identified abstract idea.  Examiner submits that the court writes, in Synopsys v. Mentor, “a claim for a new abstract idea is still an abstract idea”, and therefore not patent eligible according to Alice v. CLS Bank.
Examiner submits that existing industrial processes are clearly capable of generating alerts and alarms.  It is well understood that nuclear reactors collect reams of real-time process data and generate alarms.  Electric power grids are similar, 
Applicant argues (see page 16): organizing a swarm of self-propelled mobile data collectors is not a generic computer function. Applicant further notes the Office Action does not contain any supporting evidence demonstrating that organizing a swarm of self-propelled mobile data collectors is a common/generic computer function.
Examiner submits that the element/step is identified as part of the abstract idea.  The Examiner has not identified this is a “generic computer function”, but as part of the identified abstract idea.  In particular, the collection of data is necessary for the performance of the identified abstract idea.
Applicant argues (see page 17):  generating, as opposed to merely following, a storage specification for organizing data for storage in either a power generation or manufacturing environment is not a generic computer function
Examiner submits that this step is also part of the identified abstract idea.  The “generation” of a storage specification has no structure recited in the claim, and amounts to a processing step in the overall abstract idea.  
	Applicant argues (see page 17): Applicant further notes the present claims contain more elements and are more specific
than claim 1 from U.S. Pat. No. 8,713,476 ("the '476 patent"), which was found patent eligible by the United States Court of Appeals for the Federal Circuit ("CAFC") in Core Wireless Licensing S.A.R.I., v. LG Electronics, Inc., LG Electronics Mobilecomm USA., Inc., (Fed. Cir. January 25, 2018).


35 USC §103 
Applicant’s arguments with respect to claims 1 – 3 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  In particular, the amendment of “a self-propelled mobile data collector” introduced an element that is not taught by Zhang.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Brent A. Fairbanks/Examiner, Art Unit 2862   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863